                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RICHARD HAYES,

                     Petitioner,                               4:20CV3017

       vs.
                                                                  ORDER
STATE OF NEBRASKA, and
ATTORNEY GENERAL FOR THE
STATE OF NEBRASKA,

                     Respondents.


       Petitioner filed a Petition for Writ of Habeas Corpus (Filing No. 1) and a Motion
for Leave to Proceed in Forma Pauperis (Filing No. 4). Habeas corpus cases attacking
the legality of a person’s confinement require the payment of a $5.00 filing fee. 28
U.S.C. § 1914(a). However, after considering Petitioner’s financial status as shown in
the records of this court, leave to proceed in forma pauperis will be granted and
Petitioner is relieved from paying the filing fee. See 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to Proceed
in Forma Pauperis (Filing No. 4) is granted. The next step in this case is for the court to
conduct a preliminary review of the habeas corpus petition in accordance with Rule 4
of the Rules Governing Section 2254 cases. The court will conduct this review in its
normal course of business.

      Dated this 4th day of March, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
